Citation Nr: 0002471	
Decision Date: 02/01/00    Archive Date: 02/10/00

DOCKET NO.  98-01 532A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for cardiovascular disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from October 1991 until 
October 1995.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of July 1996 from the Chicago, Illinois Regional 
Office (RO) which denied service connection for an abnormal 
heartbeat and murmur, subsequently characterized as a heart 
condition and hypertension.  

This case was remanded by a decision of the Board dated in 
May 1999 and is once again before the signatory Member for 
appropriate disposition.


FINDING OF FACT

The appeal for service connection for cardiovascular 
disability is not supported by clinical evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for cardiovascular disease 
is not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he now has an irregular heartbeat 
and a heart murmur which first began or which were aggravated 
by active duty.  He contends that service connection for a 
cardiovascular disorder should now be granted by the Board.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131.  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and cardiovascular 
disease becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§ § 1101, 1112, 1113 (West 1991); 38 C.F.R. § § 3.307, 3.309 
(1999).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (1999).

The Board must now consider the threshold issue of whether 
the appellant has presented a well-grounded claim for service 
connection for cardiovascular disease.  In this regard, he 
has "the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994), Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  While the claim need not be 
conclusive, it must be accompanied by supporting evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to the claim, and the appeal must fail.  See Epps v. Gober, 
126 F.3d 1464 (1997); see also Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) 
(en banc).

To establish a well-grounded claim for service connection in 
the instant case, the appellant must satisfy three elements.  
First, there must be a medical diagnosis of a current 
disability.  Second, there must be medical, or in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service.  Third, there must be medical 
evidence of a nexus between the in-service disease or injury 
and the currently claimed disability.  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps v. Gober, supra.  

The Boards notes in this instance, however, that pursuant to 
Board remand of May 1999, the veteran was scheduled for VA 
cardiovascular examinations in August 1999, but that he 
failed to report.  As evidenced by a letter from his 
accredited representative dated in December 1999, it was 
reported that he did not receive notification of the 
examinations.  The record reflects that new appointments were 
subsequently scheduled for the veteran in December 1999.  The 
appellant was advised of the consequences of failure to 
appear in a letter to him dated in December 1999.  The record 
reflects that he did not report for the December 1999 
examinations and gave no explanation for his failure to 
appear.  There is no indication in the record that he did not 
receive notification of the VA examination or that 
correspondence sent to him was returned.  His address appears 
to have remained the same throughout the duration of the 
appeal.  It is also shown that he was also asked to furnish 
the names and addresses of current providers of medical 
treatment for the claimed cardiovascular disability, but that 
he has not responded to this request, as well.

In this regard, the Board finds that the duty to assist the 
appellant has been fully complied with to the extent 
feasible.  However, the duty to assist is not a one-way 
street.  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  See also 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The veteran 
must take some responsibility in helping to develop his 
claim.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655(b) (1999).

The service medical records reflect that upon examination in 
December 1990 for enlistment into service, the veteran 
indicated that he had pain or pressure in his chest.  It was 
recorded at that time that he had a past history of abnormal 
heartbeat and had had an echocardiogram in the Summer of 
1990, but that there was not restriction.  Further notations 
on the entrance medical examination sheet noted that there 
had been cardiology consultation in January 1991 resulting in 
a normal cardiac examination with no evidence of heart 
disease. 

The veteran underwent cardiac consultation in January 1991 
for what was noted to be a suspected enlarged heart.  He 
indicated that he had vague chest pains post prandially with 
exercise, or exercising without prior stretching.  
Examination disclosed a normal heart rate and rhythm.  There 
was no murmur or click or other abnormal findings.  It was 
reported that an electrocardiogram (EKG) was normal.  
Impressions of no evidence of organic heart disease and non-
cardiac chest pain were rendered.  

Review of the service medical records show that the 
appellant's blood pressure was recorded on a number of 
occasions throughout active duty when he was seen for various 
complaints.  These readings were recorded as 120/60 in April 
1992, 120/80 in December 1992, 120/80 in April 1994, 124/87 
in June 1994, 122/79 in June 1994, 122/82 in July 1994, 
120/84 in October 1994, and 128/82 in December 1994.

The service medical records also show that the appellant was 
seen in August  1993 for upper respiratory complaints and 
that a blood pressure reading of 138/98 was obtained at that 
time.  No reference to elevated blood pressure was recorded 
at that time, but it was noted that the heart had regular 
rate and rhythm.

In April 1995, the veteran was sent from the dental clinic in 
view of a history of heart murmur, with a blood pressure of 
134/90.  Upon ensuing examination, a blood pressure reading 
of 124/88 was obtained.  It was reported that the heart rate 
was of regular rhythm and rate and that an EKG was within 
normal limits.  An assessment of normal cardiac evaluation 
was rendered. 

Upon examination in August 1995 for release from active duty, 
a blood pressure reading of 120/60 was recorded.  The veteran 
again indicated that he had pain or pressure in his chest.  
However, his heart was evaluated as normal and it was 
specifically noted that there was no murmur.  

Pursuant to the filing of a claim, the appellant was afforded 
a VA cardiovascular examination for compensation and pension 
purposes in April 1996.  The veteran complained of occasional 
chest pain.  A blood pressure reading of 140/90 was noted.  
The appellant underwent comprehensive physical examination.  
An EKG and chest X-ray were interpreted as within normal 
limits.  Pertinent diagnoses of history of cardiac 
arrhythmia, and borderline blood pressure were noted.  It was 
advised that his blood pressure be followed.  An 
echocardiogram was subsequently performed in June 1996 which 
was interpreted as showing normal LV size and systolic 
function, normal mitral valve and aortic valve, no 
significant aortic regurgitation or mitral regurgitation and 
no pericardial effusion.  

The veteran underwent a VA cardiovascular examination in 
January 1998 whereupon he rendered a history of an elevated 
blood pressure reading at service discharge, with normal 
readings after that time.  He related that he had an abnormal 
heart sound or beat prior to entering the military and said 
that it had been observed since that time.  The appellant 
said that he had had an occasional non-radiating chest pain 
for the past four years unrelated to activity, and that there 
might have been some associated shortness of breath.  He 
denied chest pain or discomfort upon strenuous exercise.  The 
veteran recalled that no etiology had been determined for his 
symptomatology, and that he had been told to "exercise 
more."

Upon physical examination, it was noted that the veteran's 
blood pressure was 120/94.  His pulse rate was 72 and 
regular.  The heart was of normal size with normal rhythm and 
a rate of 74.  No murmur was appreciated.  There was a widely 
split A2 P2, which was reported to be exaggerated by 
respiratory excursions in a normal manner.  The examiner 
stated that in conclusion, the veteran had a normal cardiac 
examination.  It was recorded that an echocardiogram was 
performed which revealed no significant valve lesion and that 
a treadmill test was normal.  Diagnoses of history of 
hypertension with slight elevation of diastolic blood 
pressure noted on examination, chest pain not of cardiac 
origin, and no arrhythmia or heart murmur found on this 
examination were rendered.  

Analysis

Although the veteran claims that he now has a heart disorder 
which is of service onset, or which was aggravated by the 
rigors of military duty, the record contains no competent 
evidence to support this conclusion.  The service entrance 
examination report indicates that while he stated that he had 
a history of chest pain and an occasional irregular 
heartbeat, cardiology evaluation at that time and 
subsequently in January 1991 revealed no cardiac impairment.  
Although he was shown to have had elevated blood pressure 
readings on at least two occasions during service, there were 
many more instances in which his blood pressure was well 
within normal limits, including upon service discharge 
examination in August 1995.  

The postservice record shows that the appellant has continued 
to complain of chest pain and/or irregular heartbeat, but 
that no pathologic process involving the heart has been 
identified on any of the multiple diagnostic studies he has 
been afforded in this regard.  While it is demonstrated he 
did have elevated blood pressure readings on VA examinations 
in April 1996 and January 1998, no diagnosis of essential 
hypertension was rendered in either instance.  The veteran 
was reported to have stated on the latter examination that 
his physicians had obtained normal blood pressure readings on 
numerous occasions since service.  No heart murmur has ever 
been found or diagnosed.  The Board points out in this 
instance that the case was remanded by the Board in May 1999 
specifically for additional cardiac evaluation to corroborate 
or rule out current disability in this regard.  However, as 
the appellant failed to report for his appointments, the 
Board must evaluate the claim based on the evidence of 
record.  Consequently, it is shown that there is no competent 
medical evidence or diagnosis of any ratable cardiovascular 
disability at this time for which service connection may be 
established, and the appellant himself has not presented any 
evidence to the contrary.  A claim for service-connection 
must be accompanied by competent evidence which establishes 
that the claimed disability currently exists.  See Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  A well-grounded 
claim requires evidence of a present disability.  Brammer at  
223.  

Although the veteran now claims that he indeed has a heart 
disorder which is of service onset, the Board points out that 
as a lay person who is untrained in the field of medicine, he 
is not competent to provide a medical opinion as to this 
matter.  Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  
Consequently, his own assertions that he has such a 
disability do not constitute competent evidence upon which to 
reach the merits of this matter. 

The Board must also point out in this instance that a well-
grounded claim must be supported by evidence, more than 
merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veteran currently has a ratable cardiac disability, his claim 
for service connection for such is not well grounded.  
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993); Tirpak at 611.  
Accordingly, the appeal is denied.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).

As the veteran's claim is not well grounded, the VA has no 
further duty to assist him in developing the record to 
support this appeal.  See Epps, supra.  Moreover, the Board 
is not otherwise aware of the existence of any relevant 
evidence which, if obtained, would make this claim well 
grounded.  See McKnight v. Gober, No. 97-7062 (Fed.Cir. Dec. 
16, 1997) (per curiam).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above cited 
disorder.  Robinette, 8 Vet.App. at 77.


ORDER

The claim for service connection for cardiovascular disease 
is not well grounded; the appeal is thus denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

